              Case 1:19-cv-02561-RA Document 22 Filed 08/03/20 Page 1 of 1


                                                                     USDC-SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
                                                                     DOC#:
 RICHARD HARBUS,                                                     DATE FILED: 8-3-20

                              Plaintiff,
                                                                       19-CV-2561 (RA)
                         v.
                                                                             ORDER
 HEAVY INC.,

                              Defendant.



RONNIE ABRAMS, United States District Judge:

         It has been reported to the Court that this case has been settled in principle. Accordingly, it

is hereby:

         ORDERED that the above-captioned action is discontinued without costs to any party and

without prejudice to restoring the action to this Court’s docket if the application to restore the action

is made within thirty (30) days. Any application to reopen this action must be filed within thirty

(30) days of this order, and any application filed thereafter may be denied solely on that basis. If

the parties seek to have the Court retain jurisdiction to enforce a settlement agreement, the terms of

the agreement must be placed on the public record and “so ordered” by the Court within the same

thirty-day period. See Hendrickson v. United States, 791 F.3d 354, 358 (2d Cir. 2015).

         The post-discovery conference scheduled for August 7, 2020 is hereby adjourned sine die.

The Clerk of Court is respectfully directed to close this case.

SO ORDERED.

Dated:       August 3, 2020
             New York, New York

                                                    RONNIE ABRAMS
                                                    United States District Judge
